DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.
 

Status of the Claims
The amendment received on 12 September 2022 has been acknowledged and entered.
Claims 1-2, 4-9 and 11-15 have been amended.
Claims 3 and 10 have been canceled.
No new claims have been added.
Claims 1-2, 4-9, and 11-15 are currently pending.
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 09/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure Statements are being considered by the Examiner. However, the Patent(s) and/or publication(s) cited in the office actions submitted in the information disclosure statement have not been separately considered.

Response to Amendments and Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Specification
The disclosure is objected to because of the following informalities: 
The paragraphs of the specification are mis numbered starting on page 4, after [0017].    
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno (US PG Pub. 2002/0035515 A1) in view of Herskovitz (US PG Pub. 2007/0284442 A1) and High et al. (US PG Pub. 2017/0200117 A1) .
As per Claim 1, Moreno discloses a system comprising: 
an autonomous storage and retrieval unit, the autonomous storage unit including: 
a housing; (Moreno: [0022] “each locker 120 provides an enclosure”)
a storage receptacle for receiving the one or more physical items to be stored by the autonomous storage and retrieval unit or for dispensing the one or more physical items from the autonomous storage and retrieval unit; (Moreno: [0022] “…each locker 120 provides an enclosure in which a vendor may insert and securely store goods until a customer, directly or through a third party, is able to receive the goods.”; and (Moreno: [0027] “a compartment within which a given good is temporarily stored”)
an input device for receiving an input from a user for storing or dispensing a physical item of the one or more physical items within the autonomous storage and retrieval unit; and (Moreno: [0043] “The kiosk 202 also includes a display 208. Utilizing SVGA touchscreen interfaces, the display 208 may operate as both a data output device and a data input device.”)
a processing device (Moreno: [0030] “a locker 206 (120) with a controller/processor 214(116)”; and Fig. 1); 
a fulfillment server in communication with a database for tracking at least one physical item of one or more physical items within the autonomous storage and retrieval unit; and (Moreno: FIG. 1 and [0049] “The server 102 is suitably connected to a database 108...”.  See also [0053] – [0054] teaching the tracking of the status of items that are stored within the locker system.)
wherein the processing device is in communication with the fulfillment server (Moreno: [0047] “the controller 116 is connected via the Internet 106 and communications links 140 and 132 to a server 102 (or in certain embodiments, to a vendor or carrier's server).” ), the processing device configured to: 
receive the input from the input device for storing or dispensing the at least one physical item within the autonomous storage and retrieval unit; (Moreno: [0051] “Referring now to FIG. 3, one embodiment of a process by which a customer utilizes the system 100 and/or storage unit 200 to receive and/or drop-off goods for delivery/pick-up is illustrated. As shown for this embodiment, the process begins when a customer communicates a request for goods/services (Block 302) to a system implementing the invention.”)
communicate with the fulfillment server regarding the storing or the dispensing of the at least one physical item in the autonomous storage and retrieval unit, (Moreno: [0056] “Once the customer has removed the goods from the locker, the server is notified by the kiosk or controller that the locker is now available (Block 312)”
transmit a query to the fulfillment server whether the at least one physical item is valid for storage in the autonomous storage and retrieval unit (Moreno: ([0048] “Based upon the received kiosk ID, the server 102 determines which lockers are available at the location…”) 
in response to a determination by the fulfillment server that the at least one physical item can be stored in the autonomous storage and retrieval unit, and in response to receipt, from the fulfillment server, of a response regarding authorization to store the at least one physical item in the autonomous storage and retrieval unit (Moreno: ([0064] “Upon arriving at the storage unit, the carrier appropriately provides the designated tracking code, access code, or other required verifications (Block 418). The storage unit then communicates such code to the service provider server […] whereupon a comparison is conducted with the authorized code (Block 422).  [0065] When the code/verification input by the carrier is correct, the process continues with the locker being unlocked, and the carrier delivering or picking-up the desired goods and closing the locker (Block 424).”),   
transmit a first instruction to the autonomous storage and retrieval unit to accept and store the at least one physical item in the autonomous storage and retrieval unit (Moreno: [0065] “When the code/verification input by the carrier is correct, the process continues with the locker being unlocked, and the carrier delivering or picking-up the desired goods and closing the locker (Block 424).”), 
wherein the fulfillment server updates the database regarding whether the at least one physical item was stored or dispensed from the autonomous storage and retrieval unit (Moreno: [0056] “At this point, the process […] then repeats itself, assigning lockers for the delivery or pick-up of goods, and unassigning lockers upon completion of the requested activity.  See also [0020] “Such data and content is suitably retrieved from a database 108 in communication with the server…”)
Regarding the following limitation,
 	a plurality of shelves, each of the shelves configured to support one or more physical items; 
Moreno discloses, see at least [0022], “FIG. 1, the system 100 permits any number, size, shape and type of locker to be utilized.”, which suggests that the locker housing contains a plurality of shelves configured to support one or more physical items.  
However, to the extent that Moreno does not explicitly teach the limitation of a plurality of shelves configured to support one or more physical items, 
Herskovitz discloses , see at least [0056] The multi-axis robot [4.1] integrates robot design; a precision, three-dimensional, high-speed travel mechanism; and motion control technologies to enable the robot Subsystem to traverse in three-dimensional space within the confines of the storage closet [3.1] based on commands received from the computer [2.1] via the interface control Subsystem [4.2]. By means of example, the robot [4.1] may consist of multiplicity of robotic arms each with specially configured end-of-arm tool as the material handling system [4.3]; it may consist of an overhead gantry with vacuum-assist or mechanical grippers for pickup; it may consist of an integrated combination of moving shelves & multiplicity of robotic receptacle bins by which to transfer items from the shelves [3.2] to the drawer [5.2], etc. 
Moreno does not further disclose, however, Herskovitz discloses: 
a robotic crane configured to place the one or more physical items onto the shelves and to remove the one or more physical items from the shelves (Herskovitz: FIGS 1A and  1E, [0056], the robot [4.1] may consist of multiplicity of robotic arms each with specially configured end-of-arm tool as the material handling system [4.3]; it may consist of an overhead gantry with vacuum-assist or mechanical grippers for pickup; it may consist of an integrated combination of moving shelves & multiplicity of robotic receptacle bins by which to transfer items from the shelves [3.2] to the drawer [5.2], etc.); and 
wherein the first instruction transmitted by the processing device to the autonomous storage and retrieval unit causes activation of the robotic crane to move the at least one physical item from the storage receptacle to a location on one of the shelves, transmit the location of the at least one physical item on the one of the shelves the autonomous storage and retrieval unit to the database. Herskovitz: FIGS 1A and  1E; [0057] The robot interface control Subsystem [4.2] facilitates bi-directional communication between the robot [4.1] and the computer [2.1], including receiving precise go-to coordinate information and precise item pick-up instructions to be further conveyed to the material handling Subsystem [4.3]); [0058] The material handling Subsystem [4.3] provides the electromechanical mechanism for precise and controlled pick of merchandise items [3.3] from the storage shelves [3.2] and subsequent placement of the merchandise in the temporary holding location [3.4] or the drawer [5.2]); [0078] At Step 7 (not shown), which is a combination of Sub-steps 7.1 and 7.2, the computer [2.1] communicates a series of commands to the product retrieval Subsystem [4] that causes the Subsystem to individually locate, pick, and place each product as follows. In Sub-step 7.1, the computer [2.1] queries the database [2.4] on the precise location of each item. Using this information, in Sub-step 7.2 the computer [2.1] communicates to the robot interface/control Subsystem [4.2] the coordinates of the item to be picked); and [0079] In Sub-step 7.3, the robot interface/control Subsystem [4.2] causes the robot [4.1] to traverse in three-dimensional space to a point from which the material handling Subsystem [4.3] can reach and grab (pick) the customer's product located on one of the storage shelves [3.2] inside the storage closet [3.1]. Upon arrival at the designated coordinates, in Sub-step 7.4, the robot interface/control Subsystem [4.2] commands the material handling Subsystem [4.3] to maneuver itself to grab (pick) the customer's selected product. At Sub-step 7.5, sensors within the material handling Subsystem [4.3] provide a signal feedback to the robot interface/control Subsystem [4.2] that the material handling Subsystem [4.3] has successfully gained a positive hold of the product. The signal is communicated to the computer [2.1]).also see [0080] . 
The teachings of Herskovitz are applicable to Moreno as they both share characteristics and capabilities, namely, they are directed to systems for storage and retrieval of items.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the plurality of shelves and a robotic crane configured to grab items from storage locations and or shelves as taught by Herskovitz in the system of Moreno, to offer varied degrees of speed, precision, repeatability, and reach (Herskovitz: [0005]). 
Moreno in view of Herskovitz does not further disclose, however, High et al. discloses: 
 or  has at least one restriction in association therewith that makes the storage of the at least one physical item in the autonomous storage and retrieval unit invalid, and based on a determination by the fulfillment server that the at least one physical item is not valid for storage in the autonomous storage and retrieval unit because the at least one physical item is associated with the at least one restriction, (High et al.: [0060] Further, some embodiments utilize prohibition rules that limit the types of products that can be placed into the same bag, bin, basket or the like with other types of products. For example, many products include chemicals that should not be eaten by customers. Accordingly, some prohibition rules limit some foods from being collected with other types of products that have chemicals that should not be ingested by customers. Similarly, some collection routes may restrict what products can be placed in the same bag, bin, basket or the like with other products. As such, a collection route may include the collection of products that should not be put together, while the collection route additionally directs the worker to place those products into different bags, bins, etc. Again, the OHMD system can direct the picker in the selection of products as well as the placement upon collection (e.g., by highlighting different bins, bags, or the like into which different products are to be placed). The OHMD system may further confirm that products are not placed into the same bag, bin, etc. with other non-compatible products, such as through image processing, ID scanning (e.g., product bar codes, bin bar codes, etc.), and/or other such evaluations).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the prohibition rules and restrictions as taught by High et al. in the system of Moreno and Herskovitz to confirm the proper placement of products. 
High et al. does not explicitly disclose receive, from the fulfillment server, a message indicating that the at least one physical item is not valid for storage in the autonomous storage and retrieval unit. 
However High et al. discloses in [0060], The OHMD system may further confirm that products are not placed into the same bag, bin, etc. with other non-compatible products, such as through image processing, ID scanning (e.g., product bar codes, bin bar codes, etc.), and/or other such evaluations); and [0040] In some embodiments the fulfillment management circuit may include and/or couple with one or more user interfaces 208. The user interface can include substantially any known input device, such one or more buttons, knobs, selectors, switches, keys, touch input surfaces, scanners, displays, etc. Additionally, the user interface may include one or more output display devices, such as lights, visual indicators, display screens, etc. to convey information to a user, such as product priority, threshold information, inventory information, product information, product identifiers, notifications, errors, conditions and/or other such information. Therefore,  would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that High et al.’s output display devices are capable of notifying someone of an invalid product. 

As per Claim 2, Moreno in view of Herskovitz and High et al. discloses the system of claim 1.  Moreno further discloses: 
wherein the autonomous storage and retrieval unit includes an application programming interface (API) to communicate with the fulfillment server. (Moreno: [0110] “Additionally, the kiosk control application 804 controls interfacing between the kiosk and the server including locker access (i.e., unlocks/locks the lockers), and communications between the server and the kiosk. These applications 802, 804 in combination control the operations of the kiosk.  Additionally, these applications interface with other, commercially available software applications and devices, in order to provide the before mentioned features and functions…”)  

As per Claim 4, Moreno in view of Herskovitz and High et al discloses the system of claim 1.  Moreno further discloses:  
wherein in response to denied authorization from the fulfillment server, the processing device instructs the autonomous storage and retrieval unit to reject the at least one physical item from the autonomous storage and retrieval unit.  (Moreno: [0064] “The storage unit then communicates such code to the service provider server […] (Block 420), whereupon a comparison is conducted with the authorized code (Block 422). If the comparison fails, the carrier is suitably requested to reenter the code/verification (Block 423). […] repeated failures to provide the correct code/verification may result in video images being captured, alarms being sounded, or the system terminating the session (Block 442).”)
As per Claim 5, Moreno in view of Herskovitz and High et al discloses the system of claim 1.  Moreno further discloses:  
wherein the processing device is further configured to transmit a notification whether the at least one physical item can be stored within the autonomous storage and retrieval unit. (Moreno: [0096] “Assuming the authorizations are complete, the server then directs the kiosk/processor to unlock the locker(s) in which goods designated for the customer are stored. A notification may also be provided to the customer of the locker number and/or location.”  See also example scenario in (Moreno: [0070] – [0072] describing determining locker requirements, reserving the locker in a database, and notifying the customer.) 

As per Claim 6,  Moreno in view of Herskovitz and High et al discloses the system of claim 1.  Moreno further discloses:  
wherein the processing device is further configured to: transmit a query to the fulfillment server whether the at least one physical item can be dispensed from the autonomous storage and retrieval unit, (Moreno: [0068] “When the customer desires to receive his delivered goods, the customer suitably enters the access code or other verification (Block 430).”)
wherein the fulfillment server determines whether the at least one physical item can be dispensed from the autonomous storage and retrieval unit and transmits a response regarding authorization to dispense the at least one physical item from the autonomous storage and retrieval unit to the processing device, and (Moreno: [0068] “The system then verifies the accuracy of such access code/verification (Block 432).  […] When the access code/verification is correct, the locker is unlocked and the customer is then allowed to retrieve the goods (Block 436).”)
wherein in response to receiving authorization from the fulfillment server, the processing device instructs the autonomous storage and retrieval unit to dispense the at least one physical item from the autonomous storage and retrieval unit. (Moreno: [0068] “When the access code/verification is correct, the locker is unlocked and the customer is then allowed to retrieve the goods (Block 436).”)

As per Claim 7, Moreno in view of Herskovitz and High et al. discloses the system of claim 6.  Moreno further discloses:  
wherein in response to receiving denied authorization from the fulfillment server, the processing device instructs the autonomous storage and retrieval unit to withhold dispensing of the at least one physical item from the autonomous storage and retrieval unit. (Moreno: [0068] “If the access code/verification is incorrect appropriate measures are taken (as provided for in the case of the deliverer's failed verification) (Block 434).”   See also (Moreno: [0095] “Based upon the requirements of the shipping arrangements specified by the vendor and/or the carrier, a refusal to provide a signature may result in the delivery to the customer being denied and access to the goods in the locker withheld until such signature is provided.”)

As per Claim 8, Moreno in view of Herskovitz and High et al. discloses the system of claim 6.  Moreno further discloses: 
wherein the processing device is further configured to transmit a notification indicating whether the at least one physical item is dispensable from the autonomous storage and retrieval unit.  (Moreno: [0096] “Assuming the authorizations are complete, the server then directs the kiosk/processor to unlock the locker(s) in which goods designated for the customer are stored. A notification may also be provided to the customer of the locker number and/or location.”)


As per Claim 9, Moreno discloses a method for integrating an autonomous storage and retrieval unit with a fulfillment system, the method comprising: 
receiving, via a processing device associated with an autonomous storage and retrieval unit (Moreno: [0030] “a locker 206 (120) with a controller/processor 214(116)”; and Fig. 1), an input from an input device coupled to the autonomous storage and retrieval unit ([0051] “Referring now to FIG. 3, one embodiment of a process by which a customer utilizes the system 100 and/or storage unit 200 to receive and/or drop-off goods for delivery/pick-up is illustrated. As shown for this embodiment, the process begins when a customer communicates a request for goods/services (Block 302) to a system implementing the invention.”), 
including a housing (Moreno: [0022] “each locker 120 provides an enclosure”), 
a storage receptacle for receiving the one or more physical items to be stored by the autonomous storage and retrieval unit or for dispensing the one or more physical items from the autonomous storage and retrieval unit (Moreno: [0022] “…each locker 120 provides an enclosure in which a vendor may insert and securely store goods until a customer, directly or through a third party, is able to receive the goods.”; and (Moreno: [0027] “a compartment within which a given good is temporarily stored”)
the input device configured to receive an input from a user (Moreno: [0043] “The kiosk 202 also includes a display 208. Utilizing SVGA touchscreen interfaces, the display 208 may operate as both a data output device and a data input device.”), 
wherein the input is associated with storing or dispensing a physical item of one or more physical items from the autonomous storage and retrieval unit; (Moreno: [0051] “Referring now to FIG. 3, one embodiment of a process by which a customer utilizes the system 100 and/or storage unit 200 to receive and/or drop-off goods for delivery/pick-up is illustrated.)
communicating, via the processing device, with a fulfillment server regarding the storing or the dispensing of the physical item in the autonomous storage and retrieval unit (Moreno: [0047] “the controller 116 is connected via the Internet 106 and communications links 140 and 132 to a server 102 (or in certain embodiments, to a vendor or carrier's server).”), 
the fulfillment server in communication with a database for tracking physical items within the autonomous storage and retrieval unit (Moreno: FIG. 1 and [0049] “The server 102 is suitably connected to a database 108...”.  See also [0053] – [0054] teaching the tracking of the status of items that are stored within the locker system.); 
 	transmitting, via the processing device, a query to the fulfillment server whether the at least one physical item can be stored in the autonomous storage and retrieval unit (Moreno: (Moreno: [0048] “Based upon the received kiosk ID, the server 102 determines which lockers are available at the location…”), 
 	and in response to a determination by the fulfillment server that the at least one physical item can be stored in the autonomous storage and retrieval unit: receiving, by the processing device and from the fulfillment server, a response regarding authorization to store the at least one physical item in the autonomous storage and retrieval unit; (Moreno: ([0064] “Upon arriving at the storage unit, the carrier appropriately provides the designated tracking code, access code, or other required verifications (Block 418). The storage unit then communicates such code to the service provider server […] whereupon a comparison is conducted with the authorized code (Block 422).  [0065] When the code/verification input by the carrier is correct, the process continues with the locker being unlocked, and the carrier delivering or picking-up the desired goods and closing the locker (Block 424).”),   
 	transmitting a first instruction to the autonomous storage and retrieval unit to accept and store the at least one physical item in the autonomous storage and retrieval unit (Moreno: [0065] When the code/verification input by the carrier is correct, the process continues with the locker being unlocked, and the carrier delivering or picking-up the desired goods and closing the locker (Block 424).”); 
 updating, via the fulfillment server, the database regarding whether the physical item was stored or dispensed from the autonomous storage and retrieval unit.  (Moreno: [0056] “At this point, the process […] then repeats itself, assigning lockers for the delivery or pick-up of goods, and unassigning lockers upon completion of the requested activity.  See also [0020] “Such data and content is suitably retrieved from a database 108 in communication with the server…”)
Regarding the following limitation,
 	a plurality of shelves, each of the shelves configured to support one or more physical items; 
Moreno discloses, see at least [0022], “FIG. 1, the system 100 permits any number, size, shape and type of locker to be utilized.”, which suggests that the locker housing contains a plurality of shelves configured to support one or more physical items.  
However, to the extent that Moreno does not explicitly teach the limitation of a plurality of shelves configured to support one or more physical items, 
Herskovitz discloses in [0056], The multi-axis robot [4.1] integrates robot design; a precision, three-dimensional, high-speed travel mechanism; and motion control technologies to enable the robot Subsystem to traverse in three-dimensional space within the confines of the storage closet [3.1] based on commands received from the computer [2.1] via the interface control Subsystem [4.2]. By means of example, the robot [4.1] may consist of multiplicity of robotic arms each with specially configured end-of-arm tool as the material handling system [4.3]; it may consist of an overhead gantry with vacuum-assist or mechanical grippers for pickup; it may consist of an integrated combination of moving shelves & multiplicity of robotic receptacle bins by which to transfer items from the shelves [3.2] to the drawer [5.2], etc. 
Moreno does not further disclose, however, Herskovitz discloses: 
and a robotic crane configured to place the one or more physical items onto the shelves and to remove the one or more physical items from the shelves (Herskovitz: FIGS 1A and  1E [0056] the robot [4.1] may consist of multiplicity of robotic arms each with specially configured end-of-arm tool as the material handling system [4.3]; it may consist of an overhead gantry with vacuum-assist or mechanical grippers for pickup; it may consist of an integrated combination of moving shelves & multiplicity of robotic receptacle bins by which to transfer items from the shelves [3.2] to the drawer [5.2], etc);. 
 	in response receiving of the first instruction by the autonomous storage and retrieval unit, activating the robotic crane to move the at least one physical item from the storage receptacle to a location on one of the shelves, and storing the location in the database. (Herskovitz: FIGS 1A and  1E, [0078] At Step 7 (not shown), which is a combination of Sub-steps 7.1 and 7.2, the computer [2.1] communicates a series of commands to the product retrieval Subsystem [4] that causes the Subsystem to individually locate, pick, and place each product as follows. In Sub-step 7.1, the computer [2.1] queries the database [2.4] on the precise location of each item. Using this information, in Sub-step 7.2 the computer [2.1] communicates to the robot interface/control Subsystem [4.2] the coordinates of the item to be picked); and [0079] In Sub-step 7.3, the robot interface/control Subsystem [4.2] causes the robot [4.1] to traverse in three-dimensional space to a point from which the material handling Subsystem [4.3] can reach and grab (pick) the customer's product located on one of the storage shelves [3.2] inside the storage closet [3.1]. Upon arrival at the designated coordinates, in Sub-step 7.4, the robot interface/control Subsystem [4.2] commands the material handling Subsystem [4.3] to maneuver itself to grab (pick) the customer's selected product. At Sub-step 7.5, sensors within the material handling Subsystem [4.3] provide a signal feedback to the robot interface/control Subsystem [4.2] that the material handling Subsystem [4.3] has successfully gained a positive hold of the product. The signal is communicated to the computer [2.1]); also see [0080].
The teachings of Herskovitz are applicable to Moreno as they both share characteristics and capabilities, namely, they are directed to systems for storage and retrieval of items.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the plurality of shelves and a robotic crane configured to grab items from storage locations and or shelves as taught by Herskovitz in the system of Moreno, to offer varied degrees of speed, precision, repeatability, and reach (Herskovitz: [0005]). 
Moreno in view of Herskovitz does not further disclose, however, High et al. discloses: 
 or has at least one restriction in association therewith that makes the storage of the at least one physical item in the autonomous storage and retrieval unit invalid, and based on a determination by the fulfillment server that the at least one physical item is not valid for storage in the autonomous storage and retrieval unit because the at least one physical item is associated with the at least one restriction, (High et al.: [0060] Further, some embodiments utilize prohibition rules that limit the types of products that can be placed into the same bag, bin, basket or the like with other types of products. For example, many products include chemicals that should not be eaten by customers. Accordingly, some prohibition rules limit some foods from being collected with other types of products that have chemicals that should not be ingested by customers. Similarly, some collection routes may restrict what products can be placed in the same bag, bin, basket or the like with other products. As such, a collection route may include the collection of products that should not be put together, while the collection route additionally directs the worker to place those products into different bags, bins, etc. Again, the OHMD system can direct the picker in the selection of products as well as the placement upon collection (e.g., by highlighting different bins, bags, or the like into which different products are to be placed). The OHMD system may further confirm that products are not placed into the same bag, bin, etc. with other non-compatible products, such as through image processing, ID scanning (e.g., product bar codes, bin bar codes, etc.), and/or other such evaluations).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the prohibition rules and restrictions as taught by High et al. in the system of Moreno and Herskovitz to confirm the proper placement of products. 
High et al. does not explicitly disclose receive, from the fulfillment server, a message indicating that the at least one physical item is not valid for storage in the autonomous storage and retrieval unit. 
However High et al. discloses in [0060], The OHMD system may further confirm that products are not placed into the same bag, bin, etc. with other non-compatible products, such as through image processing, ID scanning (e.g., product bar codes, bin bar codes, etc.), and/or other such evaluations); and [0040] In some embodiments the fulfillment management circuit may include and/or couple with one or more user interfaces 208. The user interface can include substantially any known input device, such one or more buttons, knobs, selectors, switches, keys, touch input surfaces, scanners, displays, etc. Additionally, the user interface may include one or more output display devices, such as lights, visual indicators, display screens, etc. to convey information to a user, such as product priority, threshold information, inventory information, product information, product identifiers, notifications, errors, conditions and/or other such information. Therefore,  would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that High et al.’s output display devices are capable of notifying someone of an invalid product. 

As per Claim 11, Moreno in view of Herskovitz and High et al. discloses the method of claim 9.  Moreno further discloses:  
wherein in response to denied authorization from the fulfillment server, instructing, via the processing device, the autonomous storage and retrieval unit to reject the physical item from the autonomous storage and retrieval unit.  (Moreno: [0064] “The storage unit then communicates such code to the service provider server […] (Block 420), whereupon a comparison is conducted with the authorized code (Block 422). If the comparison fails, the carrier is suitably requested to reenter the code/verification (Block 423). […] repeated failures to provide the correct code/verification may result in video images being captured, alarms being sounded, or the system terminating the session (Block 442).”)

As per Claim 12, Moreno in view of Herskovitz and High et al. discloses the method of claim 9.  Moreno further discloses:  
further comprising transmitting, via the processing device, a notification whether the physical item can be stored within the autonomous storage and retrieval unit. (Moreno: [0096] “Assuming the authorizations are complete, the server then directs the kiosk/processor to unlock the locker(s) in which goods designated for the customer are stored. A notification may also be provided to the customer of the locker number and/or location.”  See also example scenario in [0070] – [0072] describing determining locker requirements, reserving the locker in a database, and notifying the customer.) 

As per Claim 13, Moreno in view of Herskovitz and High et al. discloses the method of claim 9.  Moreno further discloses:  
further comprising: transmitting, via the processing device, a query to the fulfillment server whether the physical item can be dispensed from the autonomous storage and retrieval unit; (Moreno: [0068] “When the customer desires to receive his delivered goods, the customer suitably enters the access code or other verification (Block 430).”)
determining, via the fulfillment server, whether the physical item can be dispensed from the autonomous storage and retrieval unit; and (Moreno: [0068] “The system then verifies the accuracy of such access code/verification (Block 432).  […] When the access code/verification is correct, the locker is unlocked and the customer is then allowed to retrieve the goods (Block 436).”)
transmitting, via the fulfillment server to the processing device, a response regarding authorization to dispense the physical item in the autonomous storage and retrieval unit, in response to receiving the response regarding the authorization to dispense  from the fulfillment server, transmitting, via the processing device, a second instruction to the autonomous storage and retrieval unit to dispense the physical item from the autonomous storage and retrieval unit. ([0068] “When the access code/verification is correct, the locker is unlocked and the customer is then allowed to retrieve the goods (Block 436).”)
 	Moreno does not explicitly disclose, however, Herskovitz discloses:
in response to receiving the second instruction by the autonomous storage and retrieval unit, activating the robotic crane to move the at least one physical item from the location on one of the shelves to the storage receptacle. (Herskovitz: FIGS 1A and  1E [0057] The robot interface control Subsystem [4.2] facilitates bi-directional communication between the robot [4.1] and the computer [2.1], including receiving precise go-to coordinate information and precise item pick-up instructions to be further conveyed to the material handling Subsystem [4.3]); [0058] The material handling Subsystem [4.3] provides the electromechanical mechanism for precise and controlled pick of merchandise items [3.3] from the storage shelves [3.2] and subsequent placement of the merchandise in the temporary holding location [3.4] or the drawer [5.2]; [0078] At Step 7 (not shown), which is a combination of Sub-steps 7.1 and 7.2, the computer [2.1] communicates a series of commands to the product retrieval Subsystem [4] that causes the Subsystem to individually locate, pick, and place each product as follows. In Sub-step 7.1, the computer [2.1] queries the database [2.4] on the precise location of each item. Using this information, in Sub-step 7.2 the computer [2.1] communicates to the robot interface/control Subsystem [4.2] the coordinates of the item to be picked); and [0079] In Sub-step 7.3, the robot interface/control Subsystem [4.2] causes the robot [4.1] to traverse in three-dimensional space to a point from which the material handling Subsystem [4.3] can reach and grab (pick) the customer's product located on one of the storage shelves [3.2] inside the storage closet [3.1]. Upon arrival at the designated coordinates, in Sub-step 7.4, the robot interface/control Subsystem [4.2] commands the material handling Subsystem [4.3] to maneuver itself to grab (pick) the customer's selected product. At Sub-step 7.5, sensors within the material handling Subsystem [4.3] provide a signal feedback to the robot interface/control Subsystem [4.2] that the material handling Subsystem [4.3] has successfully gained a positive hold of the product. The signal is communicated to the computer [2.1]).
The teachings of Herskovitz are applicable to Moreno as they both share characteristics and capabilities, namely, they are directed to systems for storage and retrieval of items.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a robotic crane configured to grab items from storage locations and or shelves as taught by Herskovitz in the system of Moreno and High et al. to offer varied degrees of speed, precision, repeatability, and reach (Herskovitz: [0005]). 

As per Claim 14, Moreno in view of Herskovitz and High et al. discloses the method of claim 13.  Moreno further discloses:
in response to receiving denied authorization from the fulfillment server, instructing, via the processing device, the autonomous storage and retrieval unit to withhold dispensing the physical item from the autonomous storage and retrieval unit. (Moreno: [0068] “If the access code/verification is incorrect appropriate measures are taken (as provided for in the case of the deliverer's failed verification) (Block 434).”   See also [0095] “Based upon the requirements of the shipping arrangements specified by the vendor and/or the carrier, a refusal to provide a signature may result in the delivery to the customer being denied and access to the goods in the locker withheld until such signature is provided.”)

As per Claim 15, Moreno in view of Herskovitz and High et al. discloses the method of claim 13.  Moreno further discloses:
further comprising transmitting, via the processing device, a notification whether the physical item is dispensable from the autonomous storage and retrieval unit.  (Moreno: [0096] “Assuming the authorizations are complete, the server then directs the kiosk/processor to unlock the locker(s) in which goods designated for the customer are stored. A notification may also be provided to the customer of the locker number and/or location.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	1) Carson et al. (US PG Pub. 20140021253 A1) discloses universal label and verification systems and methods for filling customer orders of medical items where a processor  outputs error data to a human machine interface and/or display (block 408), such that the display indicates to the operator that the scanned product is not correct/valid for the active order, and the display may instruct the operator to place the invalid product in a reject bin or other location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
 				"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                         /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628